PD-0263-15
                      PD-0263-15                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                       Transmitted 3/10/2015 4:27:02 PM
                                                        Accepted 3/11/2015 10:40:26 AM
                                                                           ABEL ACOSTA
                                                                                   CLERK
                       NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

               DETRA PHILLIPS WEBSTER
                            Appellant

                               v.

                    THE STATE OF TEXAS
                             Appellee
________________________________________________________________

               FROM THE FIFTH COURT OF APPEALS
                   CAUSE NO.05-12-00854-CR

     ON APPEAL FROM THE 204TH JUDICIAL DISTRICT COURT
                  DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F10-60721-Q
          THE HONORABLE SUSAN HAWK PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW




                                    BRUCE ANTON
                                    State Bar No. 01274700
                                    ba@sualaw.com
   March 11, 2015                   SORRELS, UDASHEN & ANTON
                                    2311 Cedar Springs, Suite 250
                                    Dallas, Texas 75201
                                    (214) 468-8100 (office)
                                    (214) 468-8104 (fax)


                               1
      COMES NOW, DETRA PHILLIPS WEBSTER, Appellant herein, and

moves this court to issue an extension of time to file his petition for discretionary

review, and in support thereof would show the court as follows:

                                             I.

      The opinion of the Fifth Court of Appeals in cause no. 05-12-00854-CR,

affirming the conviction, was rendered on December 8, 2014.

                                             II.

      The number and style of the case in the District Court is No. F10-60721-Q,

State of Texas v. Detra Phillips Webster.

                                            III.

      Appellant was convicted of aggravated assault with a deadly weapon and

sentenced to ten years’ imprisonment.

                                            IV.

      The present deadline for filing the petition for discretionary review is March

10, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.

                                            VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
             1.     Petition for Discretionary Review in Katrina Martinez-
                    Hernandez v. State of Texas, in the Court of Criminal Appeals.

             2.     Appellant’s Brief in Tommy Vincent Jetton v. State of Texas,
                    case no. 11-14-00264-CR in the Eleventh Court of Appeals of
                    Texas.

             3.     Objections to the Report and Recommendation of the United
                    States Magistrate Judge in James Leslie Kesman v. State of
                    Texas, case no. 1:11-CV-504 in the United States District Court
                    for the Eastern District of Texas, Beaumont Division.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until April 10, 2015.


                                               RESPECTFULLY SUBMITTED,


                                                /s/ BruceAnton
                                               BRUCE ANTON
                                               Texas State Bar No. 01274700

                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs #250
                                               Dallas, Texas 75201
                                               (214) 468-8100
                                               (214) 468-8104 (fax)
                                               ba@sualaw.com

                                               ATTORNEY FOR APPELLANT




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time to file brief was delivered via regular mail to the District
Attorney’s Office of Dallas County, Appellate Division, Frank Crowley Courts
Building, 133 North Industrial Blvd., Dallas, Texas 75207 and to the State
Prosecuting Attorney, P.O. Box 12405, Austin, Texas 78711 on this 10th day of
March, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4